Title: From George Washington to Caleb Gibbs, 1 December 1783
From: Washington, George
To: Gibbs, Caleb


                        
                             1 December 1783
                        
                        By His Excy G. Washington Esq. Gen. & Commander in Chief of the Forces of the United States
                            &c.
                        In consequence of the zeal & well–known services of MajorC. Gibbs, I have thought proper to Certify
                            that the Said Major Gibbs entered the American service as a Volunteer & was at the Battle of Lexington April 19th
                            1775, On the 24th of the same Month was appointed an Adjutant; in June 1776 was appointed  a Lieut. & Adjt; in
                            the Month of March following was promoted to be Captain of the Commander in Chief’s Guards; On the augmentation of that
                            Corps, in the Month of July 1778he was promoted to a Majority, and in  Octr 1778 was arranged in the Masstts Line—And I do hereby further Certify & make known,
                            that the said Major Gibbs while connected with my family, and on all occasions as far as came within my: knowledge behaved
                            with propriety & honor—that he several times performed the duty of a temporary Aid with fidelity and
                            intelligence—and that having been present at various Skirmishes & Actions he always conducted himself as a brave
                            & discreet Officer. Given under my hand & Seal at New York Decr 1st 1783.

                    